Citation Nr: 1635861	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlment to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for ischemic heart disease/coronary artery disease, to include as due to herbicide exposure.

3. Entitlment to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972, with service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The rating decision in January 2011, was issued after a special review of the Veteran's file and readjudication pursuant to Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

The Board notes that the Veteran has an additional issue on appeal, entitlement to an increased rating for unspecified trauma and stressor related disorder, previously rated as an anxiety disorder not otherwise specified, and depressive disorder with posttraumatic stress disorder features. The Veteran in his March 2016 Form 9 requested a video conference hearing before a Veterans Law Judge (VLJ), which has not yet been held. The Board notes that the RO has placed the Veteran on the list for a video conference hearing. As such, while the Veteran's claim is pending, this appeal is not ripe for appellate review given the outstanding hearing request. 

The Veteran filed a VA Form 21-526b, Veteran's Supplemental Claim form in September 2010. The RO interpreted this correspondence to be a claim to reopen.  In January 2011, new and material VA treatment records were associated with the claims file. As such, on appeal are the Veteran's claims for service connection. 

The issue of entitlement to service connection for right and left upper and lower extremity peripheral neuropathy to include as secondary to the Veteran's service-connection diabetes mellitus, type II has been raised by the record in the representative's June 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for ischemic heart disease/coronary artery disease, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran served on active duty in Vietnam from October 1971 to April 1972. 

2. The Veteran is presumed to have been exposed to herbicides, to include Agent Orange.

3. The Veteran has diabetes mellitus, type II.

4. Tinnitus did not manifest during service and is not otherwise related to service. 


CONCLUSIONS OF LAW

1. Diabetes mellitus, type II, as due to herbicide exposure, may be presumed to have been incurred in wartime service. 38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In light of the fully favorable decision herein, as to diabetes mellitus, type II, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As to the claim for entitlement to service connection for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a notice letter in May 2010, prior to the unfavorable adjudication in August 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs) have been associated with the claims file. The Veteran's VA treatment records and identified private treatment records have also been associated with the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with a VA audiology examination in July 2010. The examination and opinion was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report and opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for tinnitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds VA has provided an adequate medical examination and opinion, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. § 1110. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id. With respect to the current appeal, that list includes organic diseases of the nervous system (including tinnitus).  See 38 C.F.R. § 3.309(a). 

Regarding exposure to herbicides, the law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in-service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

III. Analysis

A. Diabetes Mellitus, Type II

The Veteran contends he is entitled to service connection for diabetes mellitus, type II as a result of herbicide exposure. There is no dispute that the Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6)(iii).  The evidence of record shows the Veteran has diabetes mellitus, type II. See January 30, 2014 VA examination. Further, treatment records indicate the Veteran has been undergoing treatment for his diabetes mellitus, type II since May 2013.  

Here, a nexus between the claimed in-service exposure and the current disability is presumed based on the Veteran's service in Vietnam. As noted above, diabetes mellitus, type II is among the presumptive diseases listed in 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As a result, entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) is warranted. 

In conclusion, the Board finds that the evidence supports a finding that the Veteran had active service in Vietnam, and as such his exposure to herbicides is presumed; and as during the pendency of the Veteran's claim he has had diabetes mellitus, type II, service connection is warranted for that disease.

B. Tinnitus

The Veteran contends he is entitled to service connection for tinnitus as a result of his active service. The Veteran has reported in-service he was exposed to loud noises from explosions, gunfire, helicopters and grenades. Post-service the Veteran has reported he was exposed to recreational noise exposure from lawn equipment, hunting, and employment in the construction and plumbing fields. The Veteran has reported intermittent bilateral tinnitus. See July 2010 VA examination. The Board concedes that the Veteran currently has tinnitus.

Further, the Board also concedes that as a truck driver, in Vietnam the Veteran was exposed to hazardous noise in-service. However, service treatment records (STRs) are absent for complaints of tinnitus in-service. The Report of Medical Examination at separation is absent any indications of issues with the Veteran's ears, and tinnitus specifically. See April 27, 1972 Report of Medical Examination. 

Turning to the medical evidence, the Veteran was afforded a VA examination in July 2010. The examiner found that the Veteran's tinnitus was less likely than not due to his noise exposure while in-service. See July 2010 VA examination. The examiner noted the Veteran's normal hearing at entrance and separation from service, and that there was no indication of hearing loss or damage to his peripheral ear system at separation. The examiner noted the Veteran's reports that his tinnitus began about a year and a half before the July 2010 VA examination. The examiner found that it was less likely than not that the Veteran's current tinnitus was due to his noise exposure in-service. The examiner's opinion was based on a through medical examination, well-reasoned rationale and review of the claims file Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value.

Upon careful review of the record, the Board finds that the preponderance of the evidence is against a finding of a causal relationship between tinnitus and the Veteran's active service. The record reflects a diagnosis of tinnitus, and the Board concedes the Veteran's in-service noise exposure. The Board notes the Veteran is competent to report the symptoms he experiences, such as noise exposure, tinnitus and their history. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). However, the Veteran's statements of record do not establish a consistent report of symptomatology to establish chronicity or continuity since service. Rather, the Veteran has merely indicated that his tinnitus is due to noise exposure during service. Post service treatment records document the Veteran has complained of a more recent, post-service onset of tinnitus symptoms. Further, service treatment records do not include complaints, findings, or a diagnosis of tinnitus. Post-service VA treatment records are absent for complaints of tinnitus and the first noted complaints of tinnitus are in May 2010 Application for Compensation and/or Pension. At the VA examination in July 2010, the Veteran reported his tinnitus began a year and a half earlier. 

There is no competent evidence of record otherwise linking the Veteran's tinnitus to his active service. Instead, the only opinion on the matter weighs against the Veteran's claim. In this regard, the VA examiner in July 2010, a licensed audiologist, opined that, after review of the Veteran's claims file, including service treatment records and an audiological examination, it was less likely as not that the Veteran's tinnitus is related to in-service noise exposure. The Board finds that the July 2010 VA opinion is competent and highly probative as the examiner reviewed the Veteran's service records and took a thorough history from him and provided rationale for the opinion. Further, there is no contrary medical opinion on file.

The Board accepts the Veteran's report of noise exposure in-service. 38 U.S.C.A. § 1154(a). However, whether there is a relationship between in-service noise exposure and a remote onset of tinnitus is not contemplated by section 1154(a).  The record establishes that an organic disease of the nervous system (tinnitus) was not "noted" during service or within one year of separation. Furthermore, the objective evidence establishes that the Veteran did not have characteristic manifestations of the disease during service or within one year. 38 C.F.R. § 3.303 (b). Rather, the in-service findings were normal. Therefore, the provisions of 38 C.F.R. § 3.303(b) are not applicable in this case. 

Based on the foregoing, the preponderance of the evidence weighs against finding that the Veteran's tinnitus is causally related to his service or manifested in-service or within the applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure, is granted. 

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran contends he is entitled to service connection for ischemic heart disease/coronary artery disease, to include as due to herbicide exposure. A remand is warranted for the Veteran to be afforded a VA examination. 

In the present case, the Veteran has a diagnosis of hypertension, and the service personnel records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time. See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates, which contain the same analysis with respect to hypertension, in the Federal Register. See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

Given the 2010 Update, the Board finds that there is an "indication" that hypertension may be associated with herbicide exposure, so as to trigger VA's duty to obtain a medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure in service. See McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006); see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, a remand is necessary to provide the Veteran with a medical examination to address that theory of causation. See id. at 81.

The Board notes the Veteran was previously afforded a general VA examination in July 2010. The Veteran has not however, been afforded a VA examination relating specifically to his claim for ischemic heart disease/coronary artery disease. In light of the Veteran's service in Vietnam and presumed exposure to herbicides, a VA examination is warranted as the threshold has been met. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's heart disability, to include ischemic heart disease/coronary artery disease as a result of herbicide exposure or diabetes. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Identify all current heart disabilities.

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed heart disabilities, are etiologically related to his active service, to include exposure to herbicides?   In the alternative, did diabetes cause or aggravate heart disease?

The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed heart disabilities, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2. Thereafter, take any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


